     Case 1:20-cv-00440-NONE-EPG Document 35 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARDO MUNOZ, individually and on              Case No. 1:20-cv-00440-NONE-EPG
      behalf of all others similarly situated,
12                                                    ORDER DENYING STIPULATED
                         Plaintiff,                   PROTECTIVE ORDER WITHOUT PREJUDICE
13
             v.                                       (ECF No. 34)
14
      SCHOOLADVISOR, LLC.,
15
                         Defendant.
16

17          On September 15, 2021, the parties filed a Stipulated Protective Order. (ECF No. 34.) The
18   Good Cause Statement section of the proposed protective order states:
19
            This action is likely to involve trade secrets, customer and pricing lists and other
            valuable research, development, commercial, financial, technical and/or proprietary
20          information for which special protection from public disclosure and from use for
            any purpose other than prosecution of this action is warranted. Such confidential
21          and proprietary materials and information consist of, among other things,
            confidential business or financial information, information regarding confidential
22          business practices, or other confidential research, development, or commercial
            information (including information implicating privacy rights of third parties),
23          information otherwise generally unavailable to the public, or which may be
            privileged or otherwise protected from disclosure under state or federal statutes,
24          court rules, case decisions, or common law. Accordingly, to expedite the flow of
            information, to facilitate the prompt resolution of disputes over confidentiality of
25          discovery materials, to adequately protect information the parties are entitled to keep
            confidential, to ensure that the parties are permitted reasonable necessary uses of
26          such material in preparation for and in the conduct of trial, to address their handling
            at the end of the litigation, and serve the ends of justice, a protective order for such
27          information is justified in this matter. It is the intent of the parties that information
            will not be designated as confidential for tactical reasons and that nothing be so
28          designated without a good faith belief that it has been maintained in a confidential,
                                                          1
     Case 1:20-cv-00440-NONE-EPG Document 35 Filed 09/16/21 Page 2 of 2

            non-public manner, and there is good cause why it should not be part of the public
 1          record of this case.

 2   (ECF No. 34 at 2.) Additionally, “‘CONFIDENTIAL’ Information or Items” is defined as

 3   information (regardless of how it is generated, stored or maintained) or tangible things that

 4   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified above in the

 5   Good Cause Statement. (Id. at 4.)

 6          Eastern District of California Local Rule 141.1(c) requires that every proposed protective

 7   order contain the following provisions: “(1) [a] description of the types of information eligible for

 8   protection under the order, with the description provided in general terms sufficient to reveal the

 9   nature of the information (e.g., customer list, formula for soda, diary of a troubled child); (2) [a]

10   showing of particularized need for protection as to each category of information proposed to be

11   covered by the order; and (3) [a] showing as to why the need for protection should be addressed

12   by a court order, as opposed to a private agreement between or among the parties.” (paragraph

13   breaks omitted.)

14          Having reviewed the proposed protective order, the Court finds that it does not comply

15   with Eastern District of California Local Rule 141.1(c). The catchall language used in describing

16   the types of information eligible for protection does not comply with Local Rule 141.1(c)(1). The

17   parties also have not made a showing of particularized need for protection as to each category or

18   explained why a court order is necessary, as opposed to a private agreement between the parties.

19          Accordingly, the parties Stipulated Protective Order (ECF No. 34) is DENIED without

20   prejudice to refiling a stipulated protective order that complies with Local Rule 141.1(c).

21
     IT IS SO ORDERED.
22

23      Dated:     September 16, 2021                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
